Exhibit 10(vii)

 

SECOND AMENDMENT

TO THE

NORTHERN TRUST CORPORATION

DEFERRED COMPENSATION PLAN

 

WHEREAS, the Northern Trust Corporation (the “Company”) has adopted the Northern
Trust Corporation Deferred Compensation Plan (the “Plan”) for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees of the Company, effective as of May 1, 1998; and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Company has the right to amend
the Plan when, in the sole discretion of the Company, such amendment is
advisable; and

 

WHEREAS, the Company deems it advisable to amend the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. To delete the phrase “consistent with the Board resolutions establishing the
Plan” from Section 4.1 of the Plan and to substitute the following therefor:

 

“consistent with resolutions or actions of the Board or the Compensation and
Benefits Committee of the Board establishing the Plan.”

 

2. To add the following after the second sentence of Section 6.1 of the Plan:

 

“Where appropriate, the term ‘Company’ or ‘Committee’ as used in this Plan shall
also include any applicable subcommittee or any duly authorized delegate of the
Company or the Committee, as the case may be. Such duly authorized delegate may
be an individual or an organization within the Company or the Committee, or may
be an unrelated third party individual or organization.”

 

3. To delete the phrase “all related orders or resolutions of the Board” from
Section 6.3 of the Plan and to substitute the following therefor:

 

“all related orders, resolutions or actions of the Board, the Compensation and
Benefits Committee of the Board, the Chairman and Chief Executive Officer of the
Company or the Executive Vice President and Human Resources Department Head of
the Company (or the duly authorized designee of either of the latter two
individuals).”



--------------------------------------------------------------------------------

4. To delete the second sentence of Section 7.1 of the Plan in its entirety and
to substitute the following therefor:

 

  “(a) Any such termination shall be made by action of the Compensation and
Benefits Committee of the Board (or by action of the Board if the Compensation
and Benefits Committee is unavailable or unable to act for any reason) and shall
be effective as of the date set forth in such resolution.

 

  (b) Any such amendment shall be made in accordance with the following:

 

  (i) material amendments to the Plan shall be made by action of the
Compensation and Benefits Committee of the Board (or by action of the Board, if
the Compensation and Benefits Committee is unavailable or unable to act for any
reason); and

 

  (ii) (a) non-material or administrative amendments to the Plan or (b) any
amendment to the Plan deemed required, authorized or desirable under applicable
statutes, regulations or rulings, shall be made by action of either the Chairman
and Chief Executive Officer of the Company or the Executive Vice President and
Human Resources Department Head of the Company (or either of their duly
authorized designees).”

 

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed on
its behalf this 25th of March, 2004 effective such 25th of March, 2004.

 

NORTHERN TRUST CORPORATION

By:

 

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:

 

Timothy P. Moen

Title:

 

Executive Vice President

 

- 2 -